DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
Refer to: FASG3
March 5, 1999
Dear State Medicaid Director:
The purpose of this letter is to call your attention to four Defense Enrollment Eligibility Reporting System (DEERS)
related items of considerable importance to the Center for Medicaid and State Operations (CMSO) and to your State. They
are:
1. 1999 DEERS data match schedule for States;
2. DEERS On-Line Access;
3. Electronic Media Claims (EMC) Submissions; and
4. Where to file TRICARE [formerly known as Civilian Health and Medical Program of the Uniformed Services
(CHAMPUS)] claims.
DEERS Data Match Schedule
The schedule for data matches between DEERS and the State Medicaid agencies for calendar year 1999 is attached for
your information. Please forward a copy of this notice to the appropriate staff or contractor personnel responsible for
conducting this data match. If there is a need for any change or modification to the schedule as it now stands, please
contact the CMSO staff person identified later in this letter.
The DEERS is to receive a computer tape or cartridge (cartridge is the preferred media) from each State one week before
the assigned match date. The cartridge or tape as well as the external package should be labeled indicating the originating
source and appropriate contact persons. Be sure to show the name of the State contact even if a contractor is performing
the match. A transmittal sheet should be included in the package showing the contact person's name, address and phone
number, State contact and phone number, media type, and number of records.
Permanent State code numbers have been assigned for use in positions 2-3 of the DEERS State Query Record. Please
ensure use of the numbers indicated on the enclosed match schedule. Also, cartridges received by DEERS should contain,
at a minimum, the social security number, name, date of birth, and address for each Medicaid eligible who is suspected to
have TRICARE/ CHAMPUS eligibility. Only those beneficiaries who are suspected of having TRICARE/ CHAMPUS
eligibility are to be sent to DEERS to be matched. There is no set order in which the records need to be sequenced, but
social security number ascending order is preferred. Cartridges should be mailed to:
DMDC/DEERS-HCFA
400 Gigling Road
Seaside, California 93955-6771
(408) 583-2400
DEERS On-Line Access
For the purpose of verifying eligibility and coverage periods for TRICARE/CHAMPUS eligibles, States can supplement
the DEERS data match by having ongoing on-line access to the DEERS database. On-line access is particularly helpful
in situations where claims have been rejected by the TRICARE claims processor and additional information is needed
from the DEERS database before resubmitting the claim.
In order to participate, State agency staff need to contact Ms. Dianne Hadley, Chief, Medical Requirements Branch, at
the DEERS/RAPIDS Program Office at the Defense Manpower Data Center in Arlington, Virginia, and request to
participate in the on-line process. Ms. Hadley can be reached at (703) 696-6771/5865.
User identifications and passwords will be assigned by DEERS. Questions or problems accessing on-line to DEERS

should be made directly to the DEERS field service representative in your area. If you do not know the field service
representative for your area, call (703) 578-5211 and ask for the name and phone number of the representative who
services your area.
A copy of your cover letter and completed application forms should also be mailed, or faxed to Joe Dulany at the
following address:
Health Care Financing Administration
Center for Medicaid and State Operations
Attention: Joe Dulany
7500 Security Boulevard, S3-18-13
Baltimore, Maryland 21244-1850
FAX No. (410) 786-3252 or (410) 786-0020
If you are not using on-line access, I urge you to make application today to use this enhancement.
Electronic Media Claims (EMC)
In order for you to process claims via EMC you must first have on-line access to the DEERS database to verify eligibility.
On-line accessibility facilitates prior verification of eligibility and coverage from the DEERS database and can reduce the
likelihood of denials when claims are submitted to the TRICARE claims processor.
Since TRICARE claims processors are using proprietary formats for EMC processing, we urge you to make contact with
the claims processor handling claims from your State now to begin the process of conversion to EMC processing.
Currently there are two claims processing contractors handling claims for all TRICARE Regions worldwide. Points of
contact for EMC at the two claims processing contractors are as follows:
Palmetto Government Benefits Administrators
Mr. Rob Root

(800) 288-2227 extension 66087
Wisconsin Physician Services
Ms. Marcia Green
(608) 221-5056
Where to File TRICARE/CHAMPUS Claims
The TRICARE Management Activity - Aurora, formerly the Office of Civilian Health and Medical Program of the
Uniformed Services (OCHAMPUS) maintains a home page at http://www.ochampus.mil. Under the "Related Sites"
heading you can identify the claims processor that handles claims for your State.

If your staff needs assistance with any TRICARE/CHAMPUS/Medicaid matter they should contact Joe Dulany
at (410) 786-0665 or e-mail jdulany@hcfa.gov or Sandy White for claims resolution/dispute resolution at (303)
844-2121 extension 376 or e-mail swhite2@hcfa.gov.
Sincerely,
Sally Richardson
Director
Center for Medicaid and State Operations
Attachment Page 4 - State Medicaid Director
cc: All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid and State Operations
All TPL Coordinators Lee Partridge Director, Health Policy Unit American Public Human Services Association Joy
Wilson Director, Health Committee National Conference of State Legislatures Nolan Jones Director, Human Resources
Group National Governors' Association

DEERS DATA MATCH SCHEDULE FOR 1999 01/26/99
State Code
17
48
20
33
13
56
19
09
12
42
51
04
24
22
23
45
29
01
47
06
39
26
40
05
54
46
34
02
11
25
37
31
27
21
30
28
18
10
55
50
16
44
36
53
35
15
*
*
*
*

State
Illinois
Texas
Kansas
New Hampshire
Georgia
Wyoming
Iowa
Connecticut
Florida
Pennsylvania
Virginia
Arizona
Maryland
Louisiana
Maine
South Carolina
Missouri
Alabama
Tennessee
California
Ohio
Michigan
Oklahoma
Arkansas
West Virginia
South Dakota
New Jersey
Alaska
Dist. of Columbia
Massachusetts
North Carolina
Nebraska
Minnesota
Kentucky
Montana
Mississippi
Indiana
Delaware
Wisconsin
Vermont
Idaho
Rhode Island
New York
Washington
New Mexico
Hawaii

Match Date
03/01/99
03/08/99
03/15/99
03/22/99
03/29/99
04/05/99
04/12/99
04/19/99
04/26/99
05/03/99
05/10/99
05/17/99
05/24/99
06/01/99
06/07/99
06/07/99
06/14/99
06/21/99
06/21/99
06/28/99
07/05/99
07/05/99
07/12/99
07/19/99
07/26/99
08/02/99
08/09/99
08/09/99
08/16/99
08/16/99
08/23/99
08/30/99
09/07/99
09/13/99
09/20/99
09/20/99
09/27/99
10/04/99
10/04/99
10/12/99
10/12/99
10/18/99
10/25/99
11/01/99
11/08/99
11/15/99
11/22/99
11/29/99
12/06/99
12/13/99

(*)=denotes open dates
Any State that cannot meet the established schedule should notify the HCFA DEERS point of contact, Joe Dulany at (410) 786-0665,
or e-mail at jdulany@hcfa.gov, as soon as possible.

